ELLIOTT, J.
Albany Farm Bureau Strawberry Growers’ Co-operative Association, Inc., brought suit against Bill Cogley and Patrick Cogley to recover of them a balance of $78.42 on two notes. One of the notes was for $85, and the other for $50, but the balance claimed on both is but $78.42.
The petition alleges that the defendants are liable for said amounts in solido.
There was judgment against the defendants in the lower court as- prayed for. Defendants have appealed.
The plaintiffs move to dismiss the appeal on the same grounds urged in the case of General Securities Co., Inc., vs. O. O. Odom, 11 La. App. 301, 123 South. 392, and in the case of Albany Farm Bureau Strawberry Growers’ Co-operative Association, Inc., v. Joel Farris and Patrick Cogley, 11 La. App. 295, 123 South 394, both this day decided.
But, as the amount claimed and the amount of the judgment is only $78.42, which, with the attorney’s fees, is less than $100, we have no jurisdiction ratione materias, and cannot consider the appeal.
Appeal dismissed.
MOUTON, J., not participating.